t c memo united_states tax_court transpac drilling venture asher fensterheim charles l pincus thomas d callahan donald w dvorak and thomas j williams partners other than the tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date stafford smiley and graeme w bush for asher fensterheim victoria j kanrek mary ann amodeo and anthony h jones for respondent cases of the following petitioners are consolidated herewith transpac drilling venture asher fensterheim and charles l pincus partners other than the tax_matters_partner docket no transpac drilling venture asher fensterheim a partner other than the tax_matters_partner docket no and transpac drilling venture thaddeus a and stella m dukes partners other than the tax_matters_partner docket no memorandum findings_of_fact and opinion clapp judge these cases are before us on asher fensterheim's motion to dismiss for lack of jurisdiction as to asher fensterheim and to strike fensterheim's motion to dismiss on the ground that he has entered into settlement agreements with respondent pursuant to section c and as a result is no longer a party to these proceedings pursuant to sec_6226 the issue for decision is whether asher fensterheim fensterheim entered into settlement agreements with respondent in transpac drilling ventures and for the taxable years and we hold that he did not all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact these cases are consolidated for trial briefing and opinion for the limited purpose of disposing of fensterheim's motion to dismiss some of the facts have been stipulated and are found accordingly we incorporate by reference the stipulations of facts and attached exhibits asher fensterheim resided in white plains new york when the petitions for readjustment of partnership items in these cases were filed fensterheim is an attorney who specializes in commercial law and insolvency during the taxable_year fensterheim was a partner in transpac drilling venture transpac partnership docket no fensterheim's interest in transpac partnership resulted in a separate tax_court case in which a decision has been entered fensterheim's motion to dismiss now before the court does not involve transpac partnership transpac partnership was not subject_to the unified_audit and litigation procedures set forth in sec_6221 through the tefra provisions enacted by the tax equity and fiscal responsibility act of publaw_97_ sec_402 96_stat_648 and amended retroactively by the deficit_reduction_act_of_1984 publaw_98_369 sec p 98_stat_494 during the taxable years and fensterheim was a partner in transpac drilling ventures and transpac partnerships and these transpac partnerships were subject_to the tefra provisions the principal_place_of_business of the transpac partnerships was park avenue new york new york fensterheim and respondent agree that they have settled fensterheim's interests in the items related to transpac partnership for each of the years in issue items relating to transpac partnerships and remain at issue for purposes of fensterheim's motion to dismiss transpac partnerships and were part of respondent's transpac national litigation project respondent had assigned michael goldbas goldbas as the lead attorney on that project the project encompassed over big_number partners and goldbas was responsible for the administration and litigation of the transpac project respondent mailed the tax matters partners of transpac partnerships and notices of final partnership administrative adjustments that set forth adjustments determined by respondent for the taxable years and in a letter dated date september 25th letter respondent mailed fensterheim a separate settlement agreement for partnership adjustments and affected items form 870-l ad for each transpac partnership and relevant portions of the september 25th letter state in re settlement of tax matters relating to transpac drilling venture dear transpac investor you are probably aware that the service has developed a settlement proposal with respect to matters relating to the disallowance of the losses and credits you reported from your transpac drilling venture the pending settlement offer is that you concede the full disallowance of all reported partnership losses and credits and the government will concede all penalty issues the interest on the tax deficiencies resulting from this settlement will run pincite of the prevailing rate pursuant to sec_6621 in order to process the above described settlement you must complete the enclosed form 870-l ad in the following manner first complete the section of the form entitled taxpayer s name s address and zip code second sign the form twice in the spaces entitled signature of taxpayer and set forth the date you signed the agreement please note that you are not obligated to accept the above described settlement after you have signed and transmitted the enclosed forms however you will not be able to retract your acceptance of the settlement offer after we receive the executed form 870-l ad the form will be reviewed and executed by the internal_revenue_service the settlement is not final until the enclosed forms are signed by a representative of the internal_revenue_service the september 25th letter also set forth the address to which the completed forms should be mailed the form 870-l ad contains the following language the undersigned offers to enter into a settlement agreement this offer is subject_to acceptance for the commissioner unless and until it is accepted it will have no force or effect if this offer is accepted for the commissioner and date accepted for commissioner in date at fensterheim's law offices fensterheim met with goldbas on a matter unrelated to these cases when the meeting ended fensterheim and goldbas met privately to discuss fensterheim's transpac partnerships the two met for about minutes and discussed the september 25th letter the forms that fensterheim received from respondent and the procedure for settling fensterheim's interests in the transpac partnerships sometime after the date meeting fensterheim asked goldbas what the deficiencies would be if fensterheim agreed to settle in each of the transpac partnerships in a letter to fensterheim dated date goldbas sent computations of fensterheim's tax deficiencies for the taxable years through based on the disallowance of losses and deductions from the transpac partnerships and fensterheim asked his accountant john milo milo to review the computations milo recalculated the tax deficiencies shown in goldbas' letter of date and mailed the recalculated figures to goldbas in a letter dated date on date goldbas mailed fensterheim a stipulated decision for transpac partnership and a revised computation of the tax deficiencies for the years through based on the disallowance of losses and deductions from transpac partnerships and the relevant portion of goldbas' date letter states pursuant to your request we have computed the deficiencies for the and years resulting from the disallowance of transpac drilling venture losses as you are aware you are a petitioner in the partnership actions that control the and tax years relating to the transpac drilling ventures in which you are a partner you wanted a computation before you executed the consent form which will result in the settlement of your transpac drilling venture losses these computations account for the matters raised in your accountant's letter of date your accountant agreed with our computation of the tax deficiencies for the and years and requested that we consider certain items that related to the year that were allegedly not considered in the original computations that we submitted to you on date accordingly as agreed you will execute the agreements relating to the assessment for the through tax years as soon as possible in light of the status of the current partnership actions we will provide additional days for the execution of the form 870-l agreements that we have provided in order to resolve the tax deficiencies relating to transpac partnership items for the through years milo reviewed the computations revised them and mailed the revised computations to goldbas in a letter dated date after unsuccessful attempts to reach goldbas by phone fensterheim sent a letter to goldbas via federal express dated date stating that he wanted to discuss the various settlement documents after receiving fensterheim's letter goldbas called fensterheim and they discussed the various documents on date fensterheim and his wife executed the form 870-l ad for transpac partnership they also executed the stipulated decision for transpac partnership fensterheim gave the executed documents to his secretary apryl deshler deshler on date fensterheim was in boston and he called deshler and instructed her to send the form 870-l ad for transpac partnership and the stipulated decision document relating to transpac partnership to goldbas deshler prepared a cover letter dated date and she signed fensterheim's name on his behalf the relevant portion of the letter states re asher and deborah fensterheim transpac drilling venture tax years and dear mr goldbas in accordance with our telephone conversation i am forwarding to you form 870-l ad settlement agreement for partnership adjustments and affected items which has been signed by both asher fensterheim and deborah fensterheim i also enclose four copis sic of the stipulation and decision in the tax_court case docket no which has likewise been signed by both asher fensterheim and deborah fensterheim i would appreciate your calling me upon receipt of the enclosed as i would like to discuss with you what the next steps will be on date deshler mailed a package to goldbas that contained the following the cover letter dated date signed on behalf of fensterheim by deshler an executed form 870-l ad related to transpac partnership for the taxable years and bearing fensterheim's and his wife's original signatures together with the accompanying schedule of adjustments and the stipulated decision for transpac partnership bearing fensterheim's and his wife's original signatures fensterheim did not examine the contents of this package deshler did not testify at trial and fensterheim made no attempt to contact deshler to ascertain whether she had any recollection of the events that transpired on date respondent received the package mailed by deshler and processed the executed form 870-l ad for transpac partnership and the stipulated decision for transpac partnership respondent's personnel had no personal knowledge and no recollection of the package's being received or of the contents of the package on date respondent's authorized representative countersigned the form 870-l ad for transpac partnership and a copy of the countersigned form 870-l ad was sent to and received by fensterheim fensterheim was aware that respondent had year from the date of settlement to assess his partnership liabilities in date respondent filed two notices of settlement with the court each notice of settlement related to transpac partnership the notices of settlement indicated that fensterheim and respondent had entered into a binding settlement on date as to all partnership items related to transpac partnership respondent served the notices of settlement on fensterheim at no time did respondent file with this court or serve on fensterheim any notice of settlement for fensterheim's partnership items in transpac partnership or transpac partnership respondent has no record of having received from fensterheim in an executed form 870-l ad for either transpac partnership or transpac partnership in and respondent's albany district_counsel maintained settlement logs that constituted a record of documents pursuant to rule c received from internal_revenue_service centers during those years respondent's albany district_counsel did not maintain a log reflecting communications from taxpayers about possible settlements receipt of forms 870-l ad submitted by taxpayers or forms 870-l ad received from taxpayers by respondent's service centers on date respondent attempted without success to deliver to fensterheim informal_discovery requests for transpac partnership respondent delivered these documents to fensterheim on date in a letter to goldbas dated date fensterheim stated that he had settled the various transpac partnerships and had paid the deficiencies in a letter to fensterheim dated date rosalyn c shaughnessy shaughnessy a paralegal in respondent's albany district_counsel office advised fensterheim that respondent's records indicated that fensterheim and respondent had settled transpac partnership but not transpac partnerships and in a letter to shaughnessy dated date fensterheim stated that he had settled his interests in each transpac partnership and fensterheim enclosed with his letter copies of three forms 870-l ad one for each transpac partnership and fensterheim's and his wife's signatures appeared on each of the forms 870-l ad but there were no signatures by respondent's authorized representative in a letter to fensterheim dated date goldbas informed fensterheim that duplicate settlement packages for the transpac partnerships and would be sent to him and that he should execute and return them to the andover service_center fensterheim did not execute these duplicate settlement documents opinion under the tefra provisions the tax treatment of partnership items is decided at the partnership level in a unified partnership proceeding rather than separate proceedings for each partner 101_tc_365 and affected items items affected by the treatment of partnership items eg certain additions to tax only can be assessed following the conclusion of the partnership proceeding see sec_6225 87_tc_783 n the assessment of tax attributable to partnership items of a partnership subject_to the tefra provisions shall be made with respect to any partner during the period provided by section a through f a settlement agreement converts partnership items to nonpartnership_items and the partner that enters into the settlement agreement is no longer treated as a party in the partnership proceeding sec_6226 sec_6231 the period for assessment shall not expire before year after the settlement agreement is entered into sec f fensterheim argues that by virtue of settlement agreements entered into with respondent for transpac partnerships and he is no longer a party to these partnership proceedings respondent argues that fensterheim and respondent have not entered into settlement agreements in transpac partnerships and and therefore fensterheim remains a party to these partnership proceedings general contract law principles govern tax case settlements 52_tc_420 supplemented by 53_tc_275 smith v commissioner tcmemo_1991_412 where the intent of the parties to settle is evident and the terms of the settlement are otherwise ascertainable then a tax settlement agreement may be binding even if it consists only of letters of offer and acceptance 967_f2d_206 5th cir haiduk v commissioner t c memo fensterheim argues that respondent's september 25th letter constitutes an offer and that sometime prior to date he orally accepted respondent's offer respondent argues that the september 25th letter does not constitute an offer we agree with respondent the september 25th letter explains that in order to process the settlement the taxpayer must complete the form 870-l ad sign the form 870-l ad and mail the completed form 870-l ad to respondent at a specified address we conclude that the september 25th letter did not constitute an offer to fensterheim from respondent the september 25th letter outlines the settlement proposal and the steps necessary to complete the settlement in addition the september 25th letter must be read in light of the form 870-l ad the language set forth in the form 870-l ad reinforces the conclusion that the september 25th letter does not constitute an offer from respondent see estate of ray v commissioner tcmemo_1995_561 gillilan v commissioner tcmemo_1993_366 h graphics access ltd v commissioner tcmemo_1992_345 brookstone corp v united_states aftr 2d ustc par big_number s d tex affd without published opinion 58_f3d_637 5th cir assuming arguendo that fensterheim received an offer from respondent fensterheim has failed to show that he accepted the alleged offer fensterheim asserts that he orally accepted respondent's offer but he sets forth no facts to support this conclusion the communications that took place between date and date related to ascertaining final computations and making clear the steps necessary to achieve a settlement the purpose was to satisfy fensterheim and answer his questions preliminary to signing the forms 870-l ad nothing that transpired constituted a settlement agreement fensterheim relies entirely on the language in the date letter from goldbas stating accordingly as agreed you will execute the agreements relating to the assessment for the through tax years as soon as possible the quoted language does not indicate that a settlement had been reached in the letter of date goldbas stated you wanted a computation before you executed the consent form which will result in the settlement of your transpac drilling venture losses and we will provide additional days for the execution of the form 870-l agreements that we have provided in order to resolve the tax deficiencies relating to the transpac partnership items for the through years this language indicates that no settlement had been reached between fensterheim and respondent as of that date nothing in goldbas' letter indicates that a settlement had been reached or would be reached without the forms 870-l ad fensterheim next argues that on date deshler mailed respondent three executed forms 870-l ad one for each transpac partnership and fensterheim contends that respondent somehow lost the forms 870-l ad for transpac partnerships and fensterheim concludes that respondent's failure to process the forms 870-l ad for transpac partnership and does not affect the validity of the settlements respondent contends that the package mailed by deshler did not contain executed forms l ad for transpac partnerships and fensterheim has not shown that the package mailed by deshler contained executed forms 870-l ad for transpac partnerships and the cover letter dated date signed by deshler on behalf of fensterheim contains the following caption re asher and deborah fensterheim transpac drilling venture tax years and the body of that letter states i am forwarding to you form l ad settlement agreement for partnership adjustments and affected items which has been signed by both asher fensterheim and deborah fensterheim the caption and the quoted sentence refer to a single form 870-l ad which supports respondent's argument that the package mailed by deshler did not contain forms 870-l ad for transpac partnerships and the signed stipulated decision for the already settled transpac partnership was also forwarded with this letter the signed stipulated decision for transpac partnership was mentioned in the body of the letter but not in the caption it was processed in due course and is not in issue here we find it improbable that deshler would include the forms 870-l ad for transpac partnerships and without comment in the caption or the body of the letter particularly where the form 870-l ad for transpac partnership and the stipulated decision for transpac partnership were so clearly identified fensterheim had no personal knowledge of what deshler mailed to respondent on date he was out of town at the time fensterheim did not produce deshler at trial and fensterheim has failed to show that he made a reasonable attempt to locate deshler fensterheim testified that his inquiry into deshler's whereabouts consisted of checking his telephone index for her number fensterheim testified that deshler had moved out west but that he made no attempt to locate her through telephone listings or any other means under these circumstances we infer that had fensterheim produced deshler to testify at trial her testimony would have been unfavorable to him 6_tc_1158 affd 162_f2d_513 10th cir we also note that fensterheim's accountant milo was not called to testify he might have been able to shed some light on the discussions the extent and timing of fensterheim's tax knowledge and fensterheim's intent fensterheim should have been well aware that he had not settled transpac partnerships and in date respondent served notices of settlement on fensterheim that indicated a settlement of all partnership items related to fensterheim's interests in transpac partnership fensterheim also received a copy of the form 870-l ad related to transpac partnership that had been countersigned by respondent's authorized representative fensterheim received no such notices of settlement or forms 870-l ad related to transpac partnerships and and fensterheim never inquired as to whether these documents would be forthcoming respondent's authorized representative countersigned the form 870-l ad for transpac partnership on date fensterheim was aware that respondent had year from the date of settlement to assess his partnership liabilities we do not consider it a coincidence that fensterheim's letter of date to goldbas was the first indication that fensterheim considered his interests in transpac partnerships and settled we conclude that the package mailed by deshler on date did not contain executed forms 870-l ad for transpac partnerships and fensterheim next argues that the copies of the forms l ad for transpac partnerships and that he mailed to respondent on date served to ratify and reaffirm the settlement he had reached with respondent this argument is without merit fensterheim's letter of date did not purport to be a settlement it was merely correspondence in which fensterheim alleged that all of his interests in the transpac partnerships had been settled in respondent's authorized representative did not execute the forms 870-l ad for transpac partnerships and and we have found that there were no settlement agreements for transpac partnerships and for fensterheim to ratify and reaffirm subsequent to fensterheim's letter of date goldbas sent a duplicate set of settlement documents to fensterheim covering transpac partnerships and which fensterheim ignored if fensterheim had intended finally to consummate the settlement in date as suggested in his alternative argument he could easily have done so by signing the duplicate set of settlement documents fensterheim was his own only witness he was clear and positive regarding facts favorable to him but vague and cavalier with respect to matters adverse to him he seemed to know the difference he was well prepared after listening to fensterheim's testimony and observing him on the stand we do not find his version of the facts to be believable we conclude that fensterheim developed a well thought-out scheme to slip one or two by respondent it did not work we hold that fensterheim and respondent did not enter into settlement agreements for transpac partnerships and for the taxable years and and fensterheim remains a party to these partnership proceedings to reflect the foregoing an order will be issued denying fensterheim's motion to dismiss
